DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 6/10/21, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 10, filed 6/10/21, with respect to claim 20 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection has been withdrawn. 

Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.
Regarding applicant's arguments for claim 1 (and apparently claim 10), on pages 12-14 (with the exception of the argument addressed below), examiner notes that the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore the arguments cannot be specifically addressed and the previous rejection remains as detailed below.

Regarding applicant’s argument for claim 1, on page 12, that Miyake does not teach location information, examiner disagrees.  Examiner notes that a file’s name is literally its “location information” in a file directory, however, even if this was not the case, paragraph 179 specifically states that the portable terminal may transmit a URL of the file.  Therefore the argument is overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 7, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2015/0036170 by Miyake et al.
2)	Regarding claim 1, Miyake teaches an image printing system comprising: a portable terminal (figure 1, item 70A; a portable terminal) and an image printing apparatus (figure 1, item 10; a printer), wherein the portable terminal includes a first processor (figure 1, item 82; a CPU) configured to transmit, via transmission software that is capable of performing transmission without using a device driver that allows the portable terminal to control a printing function of the image printing apparatus (paragraph 38; “external apparatus” [e.g. the portable terminal] does not comprise a printer driver), location information indicating location of content and a printing during printing would detail a relationship], therefore the page size selection discloses the broadest reasonable interpretation).
3)	Regarding claim 7, Miyake teaches the image printing system according to Claim 1, wherein the first processor is configured to transmit, as the printing policy, a condition 
4)	Regarding claim 16, Miyake teaches the image printing system according to Claim 1, wherein the first processor is configured to receive a printing policy specified by a user from among a plurality of different printing policies, and transmit the received printing policy to the image printing apparatus, and wherein the second processor is configured to determine a printing parameter with which the image printing apparatus is to perform printing, based on the printing policy received from the portable terminal (paragraph 88; “A4” and “B5” represent a plurality of “policies” that may be sent to printer 10).
5)	Claims 19 and 20 are taught in the same manner as described in the rejection of claim 1 above with the exception of: a non-transitory computer readable medium storing a program causing a computer to execute a process for image printing (paragraph 26; memory 34 is a CRM).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 2, 3, 8, 9, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0036170 by 
7)	Regarding claim 2, Miyake does not specifically teach the image printing system according to claim 1, wherein the transmission software is mounted on browsing software for browsing the content.
	Saeda teaches the image printing system according to claim 1, wherein the transmission software is mounted on browsing software for browsing the content (paragraph 58; job setting screen for transmission to printer can be configured as a browser add-on).
	NOTE: Saeda could modify the setting selection of Miyake to be configured as a browser add-on.
	Miyake and Saeda are combinable because they are both from the mobile printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Miyake with Saeda to add a browser add-on.  The motivation for doing so would have been for the user convenience of being able to select printer settings within a browser.  Therefore it would have been obvious to combine Miyake with Saeda to obtain the invention of claim 2.
8)	Regarding claim 3, Miyake does not specifically teach the image printing system according to Claim 1, wherein the transmission software is externally attached to browsing software for browsing the content.
	Saeda teaches the image printing system according to Claim 1, wherein the transmission software is externally attached to browsing software for browsing the 
	NOTE: Saeda could modify the setting selection of Miyake to be configured as a browser add-on.
	Miyake and Saeda are combinable because they are both from the mobile printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Miyake with Saeda to add a browser add-on.  The motivation for doing so would have been for the user convenience of being able to select printer settings within a browser.  Therefore it would have been obvious to combine Miyake with Saeda to obtain the invention of claim 3.
9)	Claims 8 and 9 are taught in the same manner as disclosed in the rejection of claim 7 above.
10)	Regarding claim 10, Miyake does not specifically teach the image printing system according to Claim 1, wherein the first processor is configured to transmit, as the printing policy, a condition that the content is printed - 31 -to fit with a size of a medium on which printing is to be performed.	
	Saeda teaches the image printing system according to Claim 1, wherein the first processor is configured to transmit, as the printing policy, a condition that the content is printed - 31 -to fit with a size of a medium on which printing is to be performed (paragraph 61; 
	Miyake and Saeda are combinable because they are both from the mobile printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Miyake with Saeda to add sizing print data to fit a medium.  The motivation for doing so would have been to give a user greater control of print data output.  Therefore it would have been obvious to combine Miyake with Saeda to obtain the invention of claim 10.
11)	Claims 11 and 12 are taught in the same manner as disclosed in the rejection of claim 10 above.
12)	Claims 14 and 15 are taught in the same manner as disclosed in the rejection of claim 13 above.
13)	Claims 17 and 18 are taught in the same manner as disclosed in the rejection of claim 16 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672